             Case 3:19-cv-03674-WHA Document 42 Filed 10/01/19 Page 1 of 11



 1   JOSEPH JARAMILLO (SBN 178566)                    EILEEN M. CONNOR (SBN 248856)
     jjaramillo@heraca.org                            econnor@law.harvard.edu
 2   NATALIE LYONS (SBN 293026)                       TOBY R. MERRILL
     nlyons@heraca.org                                (Pro Hac Vice)
 3
     HOUSING & ECONOMIC RIGHTS                        tmerrill@law.harvard.edu
 4   ADVOCATES                                        JOSHUA D. ROVENGER
     1814 Franklin Street, Suite 1040                 (Pro Hac Vice)
 5   Oakland, CA 94612                                jrovenger@law.harvard.edu
     Tel.: (510) 271-8443                             KYRA A. TAYLOR
 6   Fax: (510) 868-4521                              (Pro Hac Vice)
                                                      ktaylor@law.harvard.edu
 7
                                                      LEGAL SERVICES CENTER OF
 8                                                    HARVARD LAW SCHOOL
                                                      122 Boylston Street
 9                                                    Jamaica Plain, MA 02130
                                                      Tel.: (617) 390-3003
10                                                    Fax: (617) 522-0715
11

12

13                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
14
     THERESA SWEET, CHENELLE                         Case No. 19-cv-03674-WHA
15   ARCHIBALD, DANIEL DEEGAN, SAMUEL
     HOOD, TRESA APODACA, ALICIA DAVIS,              PLAINTIFFS’ REPLY IN SUPPORT OF
16
     and JESSICA JACOBSON on behalf of               MOTION FOR CLASS CERTIFICATION
17   themselves and all others similarly situated,   OR, IN THE ALTERNATIVE, LIMITED
                                                     CLASS DISCOVERY
18                  Plaintiffs,
                                                     Date: October 24, 2019
19          v.                                       Time: 8:00 a.m.
                                                     Place: Courtroom 12
20
     ELISABETH DEVOS, in her official                Honorable William H. Alsup
21   capacity as Secretary of the United States
     Department of Education,
22
     And
23
     THE UNITED STATES DEPARTMENT OF
24
     EDUCATION,
25
                    Defendants.
26

27

28
             Case 3:19-cv-03674-WHA Document 42 Filed 10/01/19 Page 2 of 11



 1          Nearly 180,000 Students have asserted a borrower defense to the Department of

 2   Education (Department) and are awaiting a decision on their application. Despite its obligation to

 3   resolve these claims, and in a departure from past practice, the Department has intentionally and

 4   systematically refused to adjudicate any borrower defense since at least June 12, 2018. It points

 5   to past “efforts” to decide borrower defenses, but cannot point to any present, good faith efforts
     to do so. 1 As a result, the number of Students with pending borrower defenses, and whose
 6
     personal, financial, familial, and professional lives are harmed by the Department’s inaction,
 7
     continues to grow. The proposed class therefore brings suit under section 706(1) of the
 8
     Administrative Procedure Act (APA), because an order compelling the Department to start and
 9
     continue deciding borrower defenses would resolve the common illegality that the Students have
10
     endured.
11
            Given the patent application of Rule 23 to those facts, Defendants are primarily left
12
     arguing the merits of Plaintiffs’ section 706(1) claim. But, even if Defendants were right on the
13
     merits (they are not), a “class certification hearing is not a dress rehearsal of the trial on the
14
     merits (let alone a dress rehearsal of the remedy proceedings).” Parsons v. Ryan, 754 F.3d 657,
15   689 n. 35 (9th Cir. 2014). Defendants’ attempt to defeat class certification based on individual
16   differences between Students’ borrower defenses fares no better, since it misconstrues Plaintiffs’
17   section 706(1) claim for relief. Whether an individual borrower defense will succeed or fail, and
18   the circumstances impacting an individual’s borrower defense application, are not at issue.
19   Instead, Plaintiffs challenge the Department’s systemic policy of refusing to adjudicate borrower
20   defenses and seek a Court order requiring the Department to re-start and continue decision-

21   making until the class members’ claims are resolved.

22          At bottom, the Department’s blanket refusal to decide borrower defenses is the common

23   thread across the proposed class. Its refusal to satisfy its legal duty unites every Student and

24
     1
       The Department’s supposed “efforts” all come well before it halted adjudication of borrower
25   defenses. These “efforts” could not possibly address or explain their ongoing refusal to decide
     borrower defenses. Compare Opposition at 4 with Motion at 7-8 (the appointment of a Special
26
     Master took place in 2015 and the Borrower Defense Unit was established in 2016). See also
27   Opp. at 4-5 (Department established review panel in 2017); id. at 5 (“improved” adjudicatory
     process and adjudication of borrower defenses announced on December 20, 2017).
28

     PLAINTIFFS’ REPLY IN SUPPORT OF CLASS CERTIFICATION                            Page 1 of 9
     No. 19-cv-03674-WHA
               Case 3:19-cv-03674-WHA Document 42 Filed 10/01/19 Page 3 of 11



 1   renders class treatment appropriate under Rule 23. The Court should therefore certify the

 2   proposed class. 2

 3       I.   Plaintiffs Satisfy Rule 23(a)

 4            As detailed in Plaintiffs’ class certification motion, ECF No. 20 (Motion), Plaintiffs

 5   satisfy the commonality requirement of Rule 23(a) because they share the “common contention”
     that the Department’s blanket refusal to decide borrower defenses violates section 706(1). 3
 6
     Motion at 19-20; Parsons, 754 F.3d at 675 (commonality met with “even a single common
 7
     question”). Likewise, an injunction requiring the Department to resume and continue
 8
     adjudication of borrower defenses would remedy the indefinite uncertainty caused the
 9
     Department’s unlawful conduct “‘in one stroke.’” Parsons, 754 F.3d at 685 (citation omitted));
10
     Motion at 13-17; see also Bautista-Perez v. Holder, No. C 07-4192 TEH, 2009 WL 2031759, *7
11
     (N.D. Cal. July 9, 2009) (J. Alsup) (commonality does not require “identical injury”). And, the
12
     claims of the seven named Plaintiffs are “reasonably co-extensive with those of absent class
13
     members,” because they are subject to the same unlawful conduct and all suffer similar harms
14
     from not knowing when or if the Department will decide their pending borrower defense.
15   Parsons, 754 F.3d at 685 (quoting Hanlon v. Chrysler Corp., 150 F.3d 1011, 1020 (9th Cir.
16   1998) (internal quotations omitted)); Complaint at ¶¶ 236-370. See also Garcia v. Johnson, No.
17   14-cv-01775-YGR, 2014 WL 6657591, at *14 (N.D. Cal. Nov. 21, 2014) (typicality met where
18   agency should have “timely provided” determinations on “reasonable fear” claims for asylum
19   and named plaintiffs sought “relief identical to that which the members of the proposed class
20   would seek: the timely provision of a reasonable fear determination”).

21
     2
22     In their Motion for Class Certification, Plaintiffs also asked the Court to certify a sub-class of
     certain student borrowers. See ECF No. 20. Because Plaintiffs are not moving forward on their
23   claims specific to those individuals, see ECF No. 41 (dismissing count 2), Plaintiffs no longer
     seek certification of this sub-class.
24   3
       This is not a claim alleging that “inaction equates to agency action” as Defendants imply. Opp.
25   at 10 (citing, inter alia, ONRC Action v. BLM, 150 F.3d 1132, 1136 (9th Cir. 1998)). Plaintiffs
     squarely allege that the Department is refusing to grant or deny borrower defenses in a manner
26   that violates of section 706(1) of the APA, which forbids agencies from unlawfully withholding
     or unreasonably delaying agency action. Complaint at ¶¶ 377-89.
27

28

     PLAINTIFFS’ REPLY IN SUPPORT OF CLASS CERTIFICATION                              Page 2 of 9
     No. 19-cv-03674-WHA
              Case 3:19-cv-03674-WHA Document 42 Filed 10/01/19 Page 4 of 11



 1          In response to Plaintiffs’ demonstration of commonality, Defendants primarily argue that

 2   the Department has not engaged in systemic inaction. Defs. Opposition to Class Certification,

 3   ECF No. 38 (Opp.), at 9-13; Opp. at 11. Although Defendants want the Court to decide now

 4   whether the Department has engaged in this policy of inaction, “the question [at class

 5   certification] is not whether [Plaintiffs] have stated a cause of action or will prevail on the merits,
     but rather, whether the requirements of Rule 23 are met.” Briggs v. United States, No. C 07-
 6
     05760 WHA, 2009 WL 113387, at *7 (N.D. Cal. Jan. 16, 2009) (J. Alsup) (emphasis added).
 7
     Here, Plaintiffs have affirmatively established the common question of whether the Department’s
 8
     systemic refusal to decide borrower defenses is unlawful. B.K. v. Snyder, 922 F.3d 957, 969, 971
 9
     (9th Cir. 2019). (“[C]lass certification is not a decision on the merits[.]”)
10
            In any event, as a factual matter, Plaintiffs have shown that the Department intentionally
11
     and systematically refuses to decide borrower defenses. There is no dispute that the Department
12
     has not adjudicated a claim since June 12, 2018; a Department official has stated that the agency
13
     is in a “holding pattern”; 4 and the Department’s most recent data shows that there are over
14
     179,000 borrower defenses pending. 5 Plaintiffs have further alleged that this agency-wide
15   cessation was preceded by a “sharp curtail[ing]” of the Department’s infrastructure for deciding
16   borrower defenses, Complaint, ECF No. 1, at 22, and that the Department has failed to develop
17   and maintain processes for deciding borrower defenses. Motion at 10. The Department has a
18   legal duty to reach a final decision on each borrower defense assertion, see, e.g. 20 U.S.C. §
19   1087e(h); 34 C.F.R. § 682.209(g),34 C.F.R. §§685.206(c)(1) & 685.222, 34 C.F.R. ECF Nos. 20-11

20   & 20-12 (Master Promissory Notes); Compl. at ¶¶ 52-76; there is simply no dispute that it has

21   refused to satisfy that duty for well over a year.

22

23   4
       In their effort to distinguish the meaning of Ms. Auer Jones’ quote, Opp. at 12, Defendants fail
     to rebut Plaintiffs’ primary assertion: that the Department has not adjudicated a single borrower
24
     defense since June 12, 2018. If anything, the portion of her quote that Defendants emphasize
25   further underscores the Department’s bad faith. They continue to claim that they are
     “committed” to deciding claims and making “efforts” to do so despite their refusal to bring a
26   single claim to resolution for well over a year.
     5
27    See U.S. Dep’t of Educ., Borrower Defense–Quarterly Report for quarter end 3/31/2019,
     available at https://www.help.senate.gov/imo/media/doc/BDQ12019Report.pdf
28

     PLAINTIFFS’ REPLY IN SUPPORT OF CLASS CERTIFICATION                                Page 3 of 9
     No. 19-cv-03674-WHA
             Case 3:19-cv-03674-WHA Document 42 Filed 10/01/19 Page 5 of 11



 1           Defendants next argue that the “ultimate determination of liability” on Plaintiffs’ section

 2   706(1) claim would require a review of the individual circumstances underlying every members’

 3   borrower defenses. Opp. at 13. This barely disguised attempt to argue the merits of Plaintiffs’

 4   claim is misplaced. Furthermore, it incorrectly presumes that the case would be determined by

 5   the factors enumerated in Telecommunications Research and Action Center (TRAC) v. F.C.C.,
     750 F.2d 70 (D.C. Cir. 1984), Opp. at 13-14 & 14 n. 14 (quoting the TRAC factors). Because
 6
     Defendants have simply refused to act at all, the TRAC factors are an imperfect fit. The Court
 7
     need only review the Department’s mandatory nondiscretionary duty to decide borrower
 8
     defenses and determine whether its blanket refusal to adjudicate them violates that duty. See
 9
     Vietnam Veterans of Am. v. Cent. Intelligence Agency, 811 F.3d 1068, 1071 (9th Cir. 2016); see
10
     also Ctr. for Food Safety v. Hamburg, 954 F. Supp. 2d 965, 970 (N.D. Cal. 2013) (holding
11
     agency committed unlawful withholding by not following statutory deadline and the TRAC
12
     factors were inapposite.)
13
            Of course, even if TRAC does apply, class treatment is still appropriate. The Court can
14
     evaluate Plaintiffs’ section 706(1) claim on a classwide basis; it need not—as Defendants
15   suggest—rely on a “per se” length of delay rule to do so. Opp. at 18. See, e.g., Kuang v. United
16   States Dep’t of Def., 340 F. Supp. 3d 873, 890 (N.D. Cal. 2018) (class certification granted)
17   (section 706(1) challenge to agency inaction on applications for active military service);
18   Roshandel v. Chertoff, 554 F. Supp. 2d 1194, 1203-04 (W.D. Wash. 2008) (granting class
19   certification in a challenge to agency delay on adjudicating naturalization applications). Indeed,
20   because the Department is refusing to decide any claim under any time frame, the Department’s

21   conduct is equally unreasonable under any “rule of reason” analysis. See Dehrizi v. Johnson, No.

22   CV-15-00008-PHX-ESW, 2016 WL 270212, at *5 (D. Ariz. Jan. 21, 2016) (“Defendants may

23   not indefinitely delay a decision mandated by law.”).
            Nor is this factor the only probative one. Plaintiffs have also shown that the Department’s
24
     inaction causes a significant impact on the “health and welfare” of all class members, and that
25
     further delay prejudices members of the class. Motion at 14-17. Furthermore, Plaintiffs have
26
     alleged facts that question whether impropriety undergirds the Department’s inaction. See, e.g.,
27
     Complaint at ¶¶ 150-51 (Secretary DeVos appointed individuals with personal and professional
28
     connections to the for-profit college industry to oversee the Department, including borrower
     PLAINTIFFS’ REPLY IN SUPPORT OF CLASS CERTIFICATION                            Page 4 of 9
     No. 19-cv-03674-WHA
                Case 3:19-cv-03674-WHA Document 42 Filed 10/01/19 Page 6 of 11



 1   defense decisions); Motion at 10-11 (Secretary DeVos issued discharges approved by the

 2   previous Administration “with extreme displeasure”); id. at 13 (the Department’s misleading

 3   claim that it is in a “holding pattern” from deciding all borrower defenses because of an

 4   injunction that applies to a narrow set of borrowers and not to any members of the proposed

 5   class).
               Defendants finally challenge commonality and typicality by pointing to individual
 6
     differences in the substance of Students’ borrower defense assertions. But, these distinctions are
 7
     irrelevant for purposes of class certification. See Parsons, 754 F.3d at 675 (“[W]here the
 8
     circumstances of each particular class member vary but retain a common core of factual or legal
 9
     issues with the rest of the class, commonality exists.” (internal citation and quotations omitted)).
10
     The 180,000 Students are bound together by the Department’s illegal inaction. Their complaint
11
     does not ask the court to opine on the substance or process for adjudicating their individual
12
     borrower defenses, but to instead remedy their “limbo” status. As Plaintiffs previously explained,
13
     “[i]t is as if the Department has placed all borrower defense applications on a conveyor belt, and
14
     then chose to halt that belt, and the proposed class merely seeks to “re-start the machinery and
15   push each Student’s application forward.” Motion at 23; see Roshandel, 554 F. Supp. at 1203-04
16   (holding that commonality was met, as “[w]hether [p]laintiffs [met] the individual requirements
17   for naturalization and whether individual factors caused the delay in adjudication [was]
18   irrelevant to class certification” (emphasis added)).
19             Ultimately, this Court’s analysis in Kuang remains on point. See Motion at 23-24
20   (explaining that the Kuang plaintiffs asserted, among other claims, a challenge under section

21   706(1) to U.S. Department of Defense (DOD) policy of delaying legal permanent residents

22   (LPRs) from entering active military status) citing Kuang, 340 F. Supp. 3d at 890. Defendants’

23   sole attempt to distinguish Kuang is to emphasize an internal memorandum that the Kuang
     plaintiffs cited as evidence of a policy and then to argue that no such memo or policy exists here.
24
     Opp. at 19-20. See Kuang, 340 F. Supp. 3d at 889-90 (discussing the memorandum). But, this is
25
     not the time to argue about whether Plaintiffs’ have proven their case, Briggs, 2009 WL 113387,
26
     at *7-8, and the existence of a formal policy memo is not dispositive as to whether the
27

28

     PLAINTIFFS’ REPLY IN SUPPORT OF CLASS CERTIFICATION                             Page 5 of 9
     No. 19-cv-03674-WHA
                Case 3:19-cv-03674-WHA Document 42 Filed 10/01/19 Page 7 of 11



 1   Department is engaging in systemic inaction on borrower defenses. 6 Indeed, Plaintiffs have

 2   already shown the Department has made a conscious choice not to decide a borrower defense

 3   since June 12, 2018, and the Department has not disputed that fact. Plaintiffs have met their Rule

 4   23(a) burden.

 5       II.   Plaintiffs Satisfy Rule 23(b)
               Plaintiffs also satisfy Rule 23(b)(2) because the Department has “refused to act on
 6
     grounds that apply generally to the class,” and a single injunction requiring the Department to
 7
     start and to continue adjudicating borrower defenses would apply to “the class as a whole.” Rule
 8
     23(b)(2). See Rodriguez v. Hayes, 591 F.3d 1105, 1125 (9th Cir. 2010) (“[I]t is sufficient to meet
 9
     the requirements of Rule 23(b)(2) that class members complain of a pattern or practice that is
10
     generally applicable to the class as a whole.”).
11
               Defendants first argue that each class member “would be entitled to a different injunction
12
     or declaratory judgment.” This is wrong. As explained, Plaintiffs do not seek this Court’s review
13
     of the Department’s adjudication of individual borrower defenses asserted by any Student, nor
14
     are Plaintiffs’ claims contingent on individualized factual circumstances. Instead, Plaintiffs
15   allege that the Department is engaged in an unlawful policy of inaction that impacts all members
16   of the proposed class and an injunction requiring the Department to actually decide members’
17   applications would rectify their common injury.
18             On this point, the Ninth Circuit’s decision in Hayes is instructive. There, the defendants
19   similarly argued, among other things, that members of the proposed class of detained immigrants
20   were held pursuant to different statutes and thus could be entitled to different relief based on

21

22   6
       Contrary to Defendants’ assertions, Plaintiffs do not need to show that there is a formalized
23   policy dictating the Department’s course of conduct. Nor, unlike a claim seeking to set aside
     agency action under 5 U.S.C. § 706(2), do Plaintiffs need to establish a “final agency action.”
24   Moreover, even in the context of a 5 U.S.C. § 706(2) claim, a policy need not be a written policy.
     See, e.g. Arkema Inc. v. E.P.A., 618 F.3d 1, 7-8 (D.C. Cir. 2010); Arcadian Gas Pipeline System
25   v. FERC, 878 F.2d 865, 868-69 (5th Cir. 1989); U.S. Aid Funds, Inc. v. King, 200 F. Supp. 3d
     163, 171-72 (D.D.C. 2016); Randolph v. Colvin, 15-cv-1097, 2016 WL 524460 at *4 (S.D. Ill.
26
     Feb. 10, 2016); Mercy Medical Skilled Nursing Facility v. Thompson, No. 99-2765, 2004 WL
27   3541332, at *3 (D.D.C. May 14, 2004). It is sufficient that the Department has deliberately
     decided to engage in systemic inaction.
28

     PLAINTIFFS’ REPLY IN SUPPORT OF CLASS CERTIFICATION                              Page 6 of 9
     No. 19-cv-03674-WHA
              Case 3:19-cv-03674-WHA Document 42 Filed 10/01/19 Page 8 of 11



 1   their underlying challenges. 591 F.3d at 1125. As here, the defendants there “miss[ed] the point

 2   of Rule 23(b)(2).” Id. The rule “does not require [courts] to examine the viability or bases of

 3   class members’ claims for declaratory and injunctive relief, but only to look at whether class

 4   members seek uniform relief from a practice applicable to all of them.” Id; see also Parsons, 754

 5   F.3d at 688 (“[The Rule 23(b)(2)] inquiry does not require an examination of the viability or
     bases of the class members’ claims for relief.”); Garcia, 2014 WL 6657591, at *15 (to meet the
 6
     Rule 23(b)(2) threshold, it is “sufficient that plaintiffs here allege a pattern of activity that is
 7
     central to the claims of all class members irrespective of their individual circumstances and the
 8
     disparate effects of the conduct” (internal citation and quotations omitted)). Plaintiffs satisfy that
 9
     requirement here.
10
            Defendants also argue that Plaintiffs cannot obtain the injunction they seek. This, too, is
11
     wrong. The proposed injunction would not require the Department to simultaneously “address
12
     hundreds of thousands of borrower defense claims . . . with a single all-or-nothing order.” Opp.
13
     at 19. Instead, an injunction requiring Defendants to resume and reasonably continue the
14
     adjudication of borrower defenses (in other words, re-start and continue the conveyor belt),
15   would resolve—in “one stroke”—the harm stemming from the Department’s inaction. See, e.g.,
16   Afghan and Iraqi Allies Under Serious Threat Because of Their Faithful Service to the United
17   States v. Pompeo, No. 18-cv-01388, 2019 WL 4575565 (D.D.C. Sept. 20, 2019) (ordering
18   agency to decide claims in a timely way and put forth a plan to resolve the backlog of withheld
19   decisions).
20          Nor, finally, is the requested injunction a “bare injunction to follow the law.” See, e.g.,

21   NLRB v. Express Pub. Co., 312 U.S. 426, 435-36 (1941) (follow-the-law injunction broadly

22   prohibits a defendant from violating the law in a manner that would “subject the defendant to

23   contempt proceedings if he shall at any time in the future commit some new violation”); Cf.
     Cuviello v. City of Oakland, 2009 U.S. Dist. LEXIS 102537, *11 (N.D. Cal. Mar. 19, 2009)
24
     (striking injunction broadly ordering city “not to violate Plaintiffs First Amendment Rights”).
25
     And even so, that argument bears little weight in the Ninth Circuit, which has “not adopted a rule
26
     against ‘obey the law’ injunctions per se.’” United States v. Maricopa Cty., 151 F.Supp.3d 998
27
     (D. Ariz. 2015) (citation and internal quotations omitted).
28

     PLAINTIFFS’ REPLY IN SUPPORT OF CLASS CERTIFICATION                               Page 7 of 9
     No. 19-cv-03674-WHA
              Case 3:19-cv-03674-WHA Document 42 Filed 10/01/19 Page 9 of 11



 1           Ultimately, Plaintiffs’ requested injunction satisfies the Rule 23(b)(2) requirement to

 2   “describe[ ] the general contours of an injunction that would provide relief to the whole class,

 3   that is more specific than a bare injunction to follow the law, and that can be given greater

 4   substance and specificity at an appropriate stage in the litigation through fact-finding,

 5   negotiations, and expert testimony.” B.K., 922 F.3d at 972; see also Ashker v. Governor of Cal.,
     No. C 09-5796 CW, 2014 WL 2465191, at *7 (N.D. Cal. June 2, 2014) (“[N]umerous courts
 6
     have expressly held that plaintiffs are not required to satisfy Rule 65(d) in order to obtain class
 7
     certification”). Plaintiffs therefore satisfy the various requirements of Rule 23 and class
 8
     certification is proper.
 9
     III.    In the Alternative, Plaintiffs are Entitled to Class Discovery
10
             Although Plaintiffs believe that their allegations establish class certification, if the Court
11
     disagrees, Plaintiffs request discovery on the limited question of whether the Department has
12
     engaged in a systematic policy of inaction. See Vinole, 571 F.3d at 942 (“[T]he better and more
13
     advisable practice for a District Court to follow is to afford the litigants an opportunity to present
14
     evidence as to whether a class action [is] maintainable.” (internal citation omitted)).
15           It is undisputed that the Department has not decided a single borrower defense since June
16   12, 2018. Furthermore, Plaintiffs have demonstrated a thread of agency conduct, starting in
17   January 2017, designed to curtail the granting of borrower defenses. Motion at 9-14.
18   Defendants—who control all non-public evidence as to their decision-making—cannot
19   simultaneously claim that Plaintiffs have failed to demonstrate a policy of inaction and that
20   discovery on that question would be useless. Brum v. MarketSource, Inc., No. 2:17-cv-241-JAM-

21   EFB, 2018 WL 3861558, at *3 (E.D. Cal. Aug. 14, 2018) (granting class discovery and noting

22   that the defendants were “the parties in possession and control” of information relevant to class

23   certification “and absent an order compelling them to produce the requested discovery, plaintiffs
     [would] not be able to obtain evidence necessary for a class certification motion”). Plaintiffs
24
     have either established the existence of that policy or, at a minimum, shown that “discovery is
25
     likely to produce substantiation of the class allegations.” Manolete v. Bolger, 767 F.2d 1416,
26
     1424 (9th Cir. 1985).
27
             In the alternative, a properly lodged administrative record in this case should contain the
28
     Department’s explanation for its inaction. Thus, if the Court needed additional information,
     PLAINTIFFS’ REPLY IN SUPPORT OF CLASS CERTIFICATION                               Page 8 of 9
     No. 19-cv-03674-WHA
             Case 3:19-cv-03674-WHA Document 42 Filed 10/01/19 Page 10 of 11



 1   Plaintiffs would also be amenable to consolidating a decision on class certification with the

 2   merits so that the Court has the benefit of the complete administrative record.

 3   IV.    CONCLUSION

 4          The Department’s unlawful refusal to decide any borrower defenses continues to harm all

 5   members of the proposed class by creating an indefinite uncertainty that infects Students’
     personal, financial, familial and professional lives. Every Student therefore seeks the exact same
 6
     thing: an order finding the Department liable under section 706(1) and compelling it to start
 7
     deciding borrower defenses and continue apace—until it has adjudicated all members’ borrower
 8
     defenses. The Court should allow Students to seek this relief on a collective basis.
 9

10
                                                      Respectfully submitted,
11
                                                      /s/ Natalie Lyons
12

13                                                    Joseph Jaramillo (SBN 178566)
                                                      Natalie Lyons (SBN 293026)
14                                                    HOUSING & ECONOMIC RIGHTS
                                                      ADVOCATES
15                                                    1814 Franklin Street, Suite 1040
                                                      Oakland, CA 94612
16                                                    Tel: (510) 271-8443
17                                                    Fax: (510) 280-2448

18                                                    Eileen M. Connor (SBN 248856)
                                                      Toby R. Merrill (Pro Hac Vice)
19                                                    Kyra A. Taylor (Pro Hac Vice)
                                                      Joshua D. Rovenger (Pro Hac Vice)
20                                                    LEGAL SERVICES CENTER OF
21                                                    HARVARD LAW SCHOOL
                                                      122 Boylston Street
22                                                    Jamaica Plain, MA 02130
                                                      Tel.: (617) 390-3003
23                                                    Fax: (617) 522-0715
24

25                                                    Attorneys for Plaintiffs

26

27

28

     PLAINTIFFS’ REPLY IN SUPPORT OF CLASS CERTIFICATION                               Page 9 of 9
     No. 19-cv-03674-WHA
           Case 3:19-cv-03674-WHA Document 42 Filed 10/01/19 Page 11 of 11



 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on October 1, 2019, I electronically filed the foregoing document
     with the Clerk of Court, using the CM/ECF system, which will send notification of such filing
 3
     to the counsel of record in this matter who are registered on the CM/ECF system.
 4
           Executed on October 1, 2019, in Oakland, California.
 5

 6                                                  /s/ Natalie Lyons
 7                                                  Natalie Lyons

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
